261 S.W.3d 717 (2008)
Kay Donna BARNEY, D.O., Appellant,
v.
Kenneth Edward MIKULICH, Respondent.
No. WD 68758.
Missouri Court of Appeals, Western District.
September 2, 2008.
Bradley P. Grill, Kansas City, MO, for appellant.
Gary Steinman, Kansas City, MO, for respondent.
Before Div I: LOWENSTEIN, P.J., SPINDEN and WELSH, JJ.


*718 ORDER
PER CURIAM.
Kay Barney appeals from the decree of dissolution entered in her action against Kenneth Mikulich. Barney asserts that the judgment was indefinite and uncertain because the specific values of the property awarded to each party did not add up to the total value of the property each party was to receive. The errors are nothing more than scrivener's errors and do not render the judgment so indefinite as to be unenforceable. Barney's other contention that the trial court's award of retroactive child support was not supported by the evidence is belied by Barney's own Form 14.
A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
Judgment affirmed. Rule 84.16(b).